Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated December 29, 2020.

Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claims 1-20 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 15/777,868, filed May 21, 2018, now U.S. Patent No. 10,940,127, which is a 35 U.S.C. 371 national phase entry of PCT/US2016/063659, filed November 23, 2016, which claims the benefit of U.S. provisional patent application 62/260,098 filed November 25, 2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard 

For claim 1, Teng teaches that the RARα selective agonists compounds 4 and 32 (See Table I on columns 8 and 9, and Table 3 on column 12), among others, are effective in inhibiting growth of Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia) in vitro (see column 13, lines 20-29 and column 14, lines 17-43) and hence are effective for treating Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia, (see Abstract and Claims 1 and 2).  
Compound 32 (Also known as AGN 193836) anticipates the instant general formula I, wherein R4 is Br and R2 and R3 are Fluorine. 

    PNG
    media_image1.png
    212
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    376
    media_image2.png
    Greyscale


For claim 1, Guillemin teaches a method of treating Acute Myeloid Leukemia (AML) comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, Guillemin cited the RARα selective agonists encompassed in the Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) (see page 6, lines 1-6) which encompass compounds like Am 580, AGN 193836 (see page 3145 of the Beard reference) and the derivative compound 4 (AGN 195183, also known as IRX5183) (see page 3146, Scheme 2 of the Beard reference).  Compound 4 (AGN 195183, also known as IRX5183) has improved RARα selectivity relative to AGN 193836 (see page 3146, left column, second paragraph, last 8 lines and see page 3147, right column, last paragraph of the Beard reference).

    PNG
    media_image3.png
    193
    391
    media_image3.png
    Greyscale

Finally, Chee teaches that the RARα selective agonist NRX195183 and RARα selective agonists in general may be beneficial in improving the efficacy of other AML treatments (see entire document and more specifically page 1378).
In summary, the above prior art teaches that RARα selective agonists are effective, either alone or in combination with other drugs, in treating AML.


Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat AML combining two compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor) each of which is taught by the prior art to be useful for the same purpose (treating AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

The prior art is silent regarding AGN 193836 (which anticipates instant formula I) being a “CYP26-resistent RARα selective agonist”. However, MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 91 IF.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement: “whereby as a result of the treatment the tumor burden, including in the bone marrow niche, is reduced in the subject”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor”.  
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to” or “adapted for ” clauses;
(B)    “wherein” clauses; and
(C)    “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the tumor burden in the subject” appears to be the result of the process made obvious by the prior art: “a method of treating AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and an Flt3 inhibitor”, e.g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, as stated above, Guillemin teaches a method of treating AML comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, Guillemin cited the RARα selective agonists encompassed in the Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) (see page 6, lines 1-6) which encompass compounds like Am 580, AGN 193836 (see page 3145 of the Beard reference) and the derivative 

    PNG
    media_image3.png
    193
    391
    media_image3.png
    Greyscale

Further, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any RAR alpha selective agonist including AGN 193836) for another RAR alpha selective agonist (IRX5183) with an expectation of success, since the prior art establishes that both function in similar manner.

All this will result in the practice of claim 2 with a reasonable expectation of success

2) Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) and Chee et. al.  (Leukemia (2013) 27:1369-1380) in view of Knapper (Expert Opinion on Investigational Drugs (2011) 

The prior art teaches all the limitations of claims 3-8, except for an additional anti-cancer agent that comprises an immunotherapeutic mAb (Monoclonal Antibody).  However, Zhao teaches that monoclonal antibodies in general have been used to treat different types of diseases, including cancer and more specifically, leukemias and AML (see [0112]-[0114] and [0117]-[0118]) which include anti-CD20, anti-CD-30, anti-CD-33 and anti-PD1.

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat AML combining two or more compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I), an Flt3 inhibitor, and a mAb) each of which is taught by the prior art to be useful for the same purpose (treating AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 3-8 with a reasonable expectation of success.



The prior art teaches all the limitations of claims 3 and 9-10, except for an additional anti-cancer agent that comprises the proteasome inhibitor bortezomib.   However, Schimer teaches that compositions comprising bortezomib are effective in treating several hematological diseases, including leukemias like AML (see claims 1-5).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat AML combining two or more compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I), an Flt3 inhibitor, and bortezomib) each of which is taught by the prior art to be useful for the same purpose (treating AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 3 and 9-10 with a reasonable expectation of success.

4) Claims 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) and Chee et. al.  (Leukemia (2013) 27:1369-1380) in view of Zhao (US 2015/0322155).

For claim 11 and 14-18, Teng teaches that the RARα selective agonists compounds 4 and 32 (See Table I on columns 8 and 9, and Table 3 on column 12), among others, are effective in inhibiting growth of Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia) in vitro (see column 13, lines 20-29 and column 14, lines 17-43) and hence are effective for treating Acute Monocyte Leukemia (a form of Acute Myeloid Leukemia, see Abstract and Claims 1 and 2).  
Compound 32 (Also known as AGN 193836) anticipates the instant general formula I, wherein R4 is Br and R2 and R3 are Fluorine. 

    PNG
    media_image1.png
    212
    346
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    376
    media_image2.png
    Greyscale


For claim 1, Guillemin teaches a method of treating Acute Myeloid Leukemia (AML) comprising the administration of a composition comprising RARα selective agonists (see abstract and page 14, lines 26-33).  Among the RARα selective agonists, Guillemin cited the RARα selective agonists encompassed in the Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) (see page 6, lines 1-6) which encompass compounds like Am 580, AGN 193836 (see page 3145 of the Beard reference) and the derivative compound 4 (AGN 195183, also known as IRX5183) (see page 3146, Scheme 2 of the Beard reference).  Compound 4 (AGN 195183, also known as IRX5183) has improved RARα selectivity relative to AGN 193836 (see page 3146, left column, second paragraph, last 8 lines and see page 3147, right column, last paragraph of the Beard reference).

    PNG
    media_image3.png
    193
    391
    media_image3.png
    Greyscale


In summary, the above prior art teaches that RARα selective agonists are effective, either alone or in combination with other drugs, in treating AML.
The above prior art does not teach the treatment of AML with a monoclonal antibody (mAb).  However, Zhao teaches that monoclonal antibodies in general have been used to treat different types of diseases, including cancer and more specifically, leukemias and AML (see [0112]-[0114] and [0117]-[0118]) which include anti-CD20, anti-CD-30, anti-CD-33 and anti-PD1.

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat AML combining two compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I) and a mAb) each of which is taught by the prior art to be useful for the same purpose (treating AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06). In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

The prior art is silent regarding AGN 193836 (which anticipates instant formula I) being a “CYP26-resistent RARα selective agonist”. However, MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 91 IF.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

The statement: “whereby as a result of the treatment the tumor burden, including in the bone marrow niche, is reduced in the subject”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and a mAb”.  
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “adapted to” or “adapted for ” clauses;

(C)    “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’I Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the tumor burden in the subject” appears to be the result of the process made obvious by the prior art: “a method of treating AML comprising the administration of RARα selective agonist like AGN 193836 (which anticipates instant formula I) and a mAb”, e.g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claims 11 and 14-18 with a reasonable expectation of success.



    PNG
    media_image3.png
    193
    391
    media_image3.png
    Greyscale

Further, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any RAR alpha selective agonist including AGN 193836) for another RAR alpha selective agonist (IRX5183) with an expectation of success, since the prior art establishes that both function in similar manner.





5) Claims 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng et. al. (US 5,965,606), Guillemin et. al. (WO 2009/147169 (12-2009)), Beard et. al. (Bioorg. Med. Chem. Lett (2002) 12:3145-3148) and Chee et. al.  (Leukemia (2013) 27:1369-1380) in view of Zhao (US 2015/0322155) as applied to claims 11-12 and 14-18 above, further in view of Schimer (US 2011/0319427).

The prior art teaches all the limitations of claims 13 and 19-20, except for an additional anti-cancer agent that comprises the proteasome inhibitor bortezomib.   However, Schimer teaches that compositions comprising bortezomib are effective in treating several hematological diseases, including leukemias like AML (see claims 1-5).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat AML combining two or more compositions (any RARα selective agonist including AGN 193836 (which anticipates instant formula I), a mAb, and bortezomib) each of which is taught by the prior art to be useful for the same purpose (treating AML), in order to form a third composition to be used for the very same purpose. The idea of combining them flows In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

All this will result in the practice of claims 13 and 19-20 with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 27, 2021.